DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Jan. 24, 2022, the applicants have canceled claims 491-501, 503-511, 513-519, 524-529 and 534 and furthermore, have amended claims 490, 531 and 533.
3. Claims 490, 502, 512, 52-523, 530-533 and 535-536 are pending in the application.
Claim 512 remains withdrawn as being directed to non-elected subject matter. It is of note that restriction was made final and therefore, the applicants either need to appeal the restriction requirement or cancel claim 512.

Response to Arguments
4. Applicant’s arguments with respect to claim(s) 490, 502, 520-523, 530-533 and 535-536 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                      NEW       GROUNDS     OF    REJECTION
Claim Rejections - 35 USC § 112
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



7. Claims 490, 502, 520-523, 530, 533 and 535-536 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 490, for the value of variable R13, line 1, variable n3 is not defined.
Claim 522 recites the limitation "H for the value of variable RCY1A" in claim 490.  There is insufficient antecedent basis for this limitation in the claim.
Claim 533 recites the limitation "H and halogen for the value of variable RCY1B" in claim 490.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
8. Claims 531-532 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



                                     /CHARANJIT AULAKH/                                     Primary Examiner, Art Unit 1625